Name: Commission Regulation (EC) No 1332/96 of 8 July 1996 concerning the stopping of fishing for herring by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: Europe;  fisheries;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 No L 171 / 18 EN Official Journal of the European Communities 10 . 7. 96 COMMISSION REGULATION (EC) No 1332/96 of 8 July 1996 concerning the stopping of fishing for herring by vessels flying the flag of a Member State or registered in a Member State have reached the total allowable catches for 1996, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), as amended by Regulation (EC) No 2870/95 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3074/95 of 22 December 1995 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished (3), as last amended by Regulation (EC) No 1088/96 (4), provides for herring total allowable catches for 1996; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the total allowable catches; Whereas, according to the information communicated to the Commission, catches of herring in the waters of ICES divisions I , II by vessels flying the flag of a Member State HAS ADOPTED THIS REGULATION: Article 1 Catches of herring in the waters of ICES divisions I, II by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the total allowable catches for 1996 . Fishing for herring in the waters of ICES divisions I, II by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euoro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1996. For the Commission Emma BONINO Member of the Commission (&gt;) OJ No L 261 , 20. 10 . 1993, p. 1 . 0 OJ No L 301 , 14. 12 . 1995, p. 1 . 3) OJ No L 330, 30. 12 . 1995, p. 1 . 0 OJ No L 144, 18 . 6. 1996, p. 1 .